Bloodworth, J.
The motion for a new trial alleges that the solicitor-general asked a witness a question, and that counsel for the defendant objected to the question. The record does not *352show that this question was ever answered or that the judge was apprised of what the answer would be if the witness should answer. This ground is, therefore, incomplete. This court will not refer to the brief of evidence for the purpose of completing an incomplete assignment of error.
The second ground of the amendment to the motion alleges that the court erred in a certain portion of the charge. The instructions given were not alleged to be erroneous, but the objections were “to the fashion and arrangement of the principles of law given by the court, [to ?] their order in the charge, movant excepted, he now excepts, and assigns the same as error and contrary to law.” In this contention we can not agree with counsel for plaintiff in error.
As in misdemeanors “there are no accessories, and all who knowingly participate in such criminal transactions are equally guilty, whether they participate as chief or principal actor, or as a mere accessory” (Loeb v. State, 6 Ga. App. 23, 30, 64 S. E. 338; Hebbard v. State, 33 Ga. App. 45, 47, 125 S. E. 508), this court can not.say that there is no evidence which would authorize the jury to reach the conclusion that the defendant was aiding and abetting a certain party who was clearly guilty of transporting intoxicating liquor.

Judgment affirmed‘.


Broyles, O. J., and Lulce, J., concur.